DETAILED ACTION

	Acknowledgment is made of the amendment filed on 8/06/2021.  Claims 1-7, 9-17, 19-28, and 30-114 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-17, 19-28, and 30-114 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
	Regarding claim 1, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
an evaluation means for evaluating at least one characteristic of an object;
a processing station for processing non-rigid objects; and
routing means for routing the object in one of a plurality of directions responsive to the
evaluated characteristic, at least one of the plurality of directions includes a path that leads to the processing station for processing non-rigid objects;
regarding claim 14, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
a processing station for processing non-rigid objects; and

to a discriminating characteristic of the object, at least one of the plurality of directions includes a path that leads to the processing station for processing non-rigid objects;
regarding claim 25, a method of limiting induction of objects to an object processing system, said method comprising:
evaluating at least one characteristic of an object; and
routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions including a path that leads to a processing station for processing non-rigid objects;
regarding claim 35, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
evaluation means for evaluating at least one characteristic of an object, wherein the evaluation means includes an elevated roller; and
routing means for routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to the object processing system;
regarding claim 45, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
discrimination means for routing the object in one of a plurality of directions responsive to a discriminating characteristic of the object, at least one of the plurality of directions leading to the object processing system,
wherein the discrimination means includes an air-permeable conveyor and a vacuum source for providing a vacuum through the air-permeable conveyor as the air-permeable conveyor reverses direction;

evaluation means for evaluating at least one characteristic of an object; and
routing means for routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to the object processing system,
wherein the routing means includes a drop mechanism for dropping the object through doors;
regarding claim 65, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
evaluation means for evaluating at least one characteristic of an object; and
routing means for routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to the object processing system,
wherein the routing means includes a three-way conveyor for moving the object in one of three selectable directions;
regarding claim 77, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
discrimination means for routing the object in one of a plurality of directions responsive to a discriminating characteristic of the object, at least one of the plurality of directions leading to the object processing system, wherein the discrimination means includes a drop mechanism for dropping the object through doors;
regarding claim 87, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:

wherein the discrimination means includes a three-way conveyor for moving the object in one of three selectable directions;
regarding claim 97, a method of limiting induction of objects to an object processing system, said method comprising:
evaluating at least one characteristic of an object; and
routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to the object processing system, wherein the routing of the object includes dropping the object through doors;
regarding claim 106, a method of limiting induction of objects to an object processing system, said method comprising:
evaluating at least one characteristic of an object; and
routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to the object processing system, wherein the routing of the object includes using a three-way conveyor for moving the object in one of three selectable directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 06, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876